    Case 2:18-cv-08999-JLS-DFM Document 39 Filed 11/02/18 Page 1 of 1 Page ID #:1184
 Click here to enter your name and address.




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 Michael Martin                                                         CASE NUMBER

                                                         Plaintiff(s)
                                                                                         2:18-cv-08999-JLS-DFM
                             v.
 California Teachers Association et al.                                      ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                     Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Mitchell, Jonathan F.                                                           of    Mitchell Law PLLC
  Applicant’s Name (Last Name, First Name & Middle Initial                              106 East Sixth Street, Suite 900
  (512) 686-3940                                                                        Austin, TX 78701
  Telephone Number                        Fax Number
  jonathan@mitchell.law
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiff Michael Martin
  Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐Other:
and designating as Local Counsel
  Benbrook, Bradley A.                                                             of   Benbrook Law Group, PC
  Designee’s Name (Last Name, First Name & Middle Initial                               400 Capitol Mall, Suite 2530
  177786                          916-447-4900                                          Sacramento, CA 95814
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  brad@benbrooklawgroup.com
                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☒DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☒    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☒ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☒ be refunded ☐ not be refunded.

Dated: November 2, 2018                                                           JOSEPHINE L. STATON
                                                                                                U.S. District Judge


 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
